DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-6, 8-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable by Ness et al. (US 2010/007403 A1)
	Regarding claim 1, Ness teaches a relay, comprising: a relay (e.g. fig.2),implemented on a printed circuit board (e.g. claim 12, paragraph 0020, 0022), operative for switching power between a first contact associate with a first circuit and a second contact (e.g. 11, 12, 13  fig.1 paragraph 0019); housing structure for at least partially enclosing said relay (e.g. fig.2); multiple heat sink elements for dissipating heat generated by said relay in operation (e.g. 16, 36  fig.2 paragraph 0024); and a fan positioned for producing an air flow across said heat sink elements (e.g. 17, fig.1, 46 fig.2 paragraph 0024).
	Regarding claim 8, Ness teaches method for use in constructing a relay, comprising: forming a relay on a printed circuit board (e.g. claim 12, paragraph 0020, 0022), said relay operative for switching power between a first contact associated with a first circuit and a second contact (e.g. 11, 13, 12 fig.1 paragraph 0019); mounting said relay on a housing structure for at least partially enclosing said relay (e.g. fig. 2); mounting multiple heat sink elements on said housing for dissipating heat generated by said (e.g. 16, 36 fig.2 paragraph 0024); and positioning a fan so as to produce an air flow across said heat sink elements (e.g. 17, fig.1, 46 fig.2 paragraph 0024).
	Regarding claim 2, Ness teaches invention set forth above, Ness further teaches wherein said heat sink elements comprise "u" shaped jumper formed from heat conducting material (e.g. 16, 36 fig.2 paragraph 0024).
	Regarding claim 3, Ness teaches invention set forth above, Ness further teaches wherein said heat sink elements are formed from heat conducting material and extend between appointed walls of said housing (e.g. 16, 36 fig.2 paragraph 0024).
	Regarding claim 4, Ness teaches invention set forth above, Ness further teaches wherein said relay is implemented as solid state switches (e.g. 12, fig.2 paragraph 0020, 0022).
	Regarding claim 5, Ness teaches invention set forth above, Ness further teaches, where said fan is mounted on said housing (e.g. 17, fig.1, 46 fig.2 paragraph 0024).
	Regarding claim 6, Ness teaches invention set forth above, Ness further teaches further comprising pins extending from said housing for mounting on an electronics board (e.g. 22, fig.2 paragraph 0020, 0022).
		Regarding claim 9, Ness teaches invention set forth above, Ness further teaches wherein said step of mounting multiple heat sink elements comprises operating a machine to insert said heat sink elements to a desired depth (e.g. 16, 36 fig.2 paragraph 0024).
	Regarding claim 10, Ness teaches invention set forth above, Ness further teaches wherein said step of positioning a fan comprises mounting a fan on said housing (e.g. 17, fig.1, 46 fig.2 paragraph 0024).
	Regarding claim 11, Ness teaches invention set forth above, Ness further teaches wherein said relay includes pins extending from said housing and said method further comprises using said pins for mounting said relay on an electronics board (e.g. 22, fig.2 paragraph 0020, 0022).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ness in view of Cho et al. (US 2013/0044520 A1).
	Regarding claim 7, Ness teaches invention set forth above, Ness doesn’t expressly teach comprising a controller for controlling said relay to switch power in synchronization with arrays of a power signal.
	In an analogous art Cho teaches comprising a controller for controlling said relay to switch power in synchronization with arrays of a power signal (e.g. paragraphs 0021, 0030).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time of invention was made to use the technique of Cho in the invention of Ness to operate the device in more efficient manner.
	Regarding claim 12, Ness teaches invention set forth above, Ness doesn’t expressly teach further comprising operating a controller for controlling said relay to switch power and synchronization with zero crossings of a power signal.
	In an analogous art Cho teaches further comprising operating a controller for controlling said relay to switch power in synchronization with zero crossings of a power signal (e.g. paragraphs 0021, 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836